OPINION
WARREN, Justice.
In our opinion of February 27, 1986, 707 S.W.2d 670, this appeal was abated, the trial court’s order of restitution was set aside, and the case was remanded for a hearing to determine a just amount of restitution. We also noted that the record contained no amended judgments or fines reflecting the deletion of the unauthorized fines of $5,000 in each case.
The supplemental records reflects that the trial court conducted a hearing on June 12, 1986. The State presented an oral motion to withdraw its requests for restitution in the two cases. The trial court granted the motion. Also, included in the supplemental record are reformed judgments reflecting that the $5,000 fines in each case have been deleted.
The judgments are also reformed to show that the restitution and reparation orders, entered as a condition of parole, are deleted.
As reformed, the judgments are affirmed.